DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of a certified copy of KR 10-2015-0185068 filed December 23, 2015 as required by 37 CFR 1.55. Receipt is also acknowledged of a copy of the WIPO publication of PCT/KR2016/015222 filed December 23, 2016.
Claim Status
	Claims 1-3, 5, 8, and 9 are amended. Claim 4 is cancelled. Claims 1-3 and 5-18 are pending. Claims 6-18 are withdrawn. Claims 1-3 and 5 are under examination.
Withdrawn Abstract Objection
The following objection is withdrawn due to abstract amendment:
Line 2 "comprises".  
Withdrawn Claim Objection
The following objection is withdrawn due to claim amendment:
Claim 1 line 3 “other unavoidable impurities”.
Withdrawn Claim Rejections - 35 USC § 112
The following 112(b) rejections are withdrawn due to claim amendment:
Claims 1-3 “(excluding 0%)”.
	Claim 5 lines 2-3 “with respect to the sheet surface of the steel sheet”.
	In light of claim amendment, claim 5 will be given the broadest reasonable interpretation of the Goss crystal grains that are parallel to the sheet surface with an error range of 15° or less to be 80 vol% or more.
Response to Arguments 
Applicant's arguments filed June 2, 2021 have been fully considered but they are not persuasive.
	The applicant argues none of Senda, Han, Zaizen, Ishida, or Kondo teach the process of the invention that produces a volume ratio of crystal grains having a diameter of 20 to 500 um of 80% or more (Remarks pg. 7 second to last paragraph and pgs. 8-9 Table).
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., manufacturing by short-time annealing for 10 to 180 seconds in a first step and 10 to 600 seconds in a second step) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). 
The claims are directed to a grain oriented electrical steel sheet product. The patentablity of a product does not depend on its method of production. If the product is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. MPEP 2113(I).
	The applicant argues none of Senda, Han, Zaizen, Ishida, or Kondo teach a volume ratio of crystal grains having a diameter of 20 to 500 um of 80% or more (Remarks pg. 7 last paragraph) and that annealing for a long time as disclosed in the applied references (i.e. Senda [0074]; Han [0067]; Ishida [0025]; Kosuge [0031]) would not lead to the grain distribution as set out in claim 1 since under such conditions grain grow in mm units (Remarks pg. 9 first paragraph).
The examiner respectfully disagrees. A reference may be relied upon for all it would have reasonably suggested to one having ordinary skill in the art. MPEP 2123(I). Senda teaches crystal grains having a circle equivalent diameter of 5 mm (5,000 um) or less, preferably about 0.5 to 500 um (i.e. about 500 to 5,000 um), have little effect on non-uniformity of the magnetic flux density (Senda [0011], prima facie case of obviousness exists. MPEP 2144.05(I). Alternatively, Kondo teaches an average crystal grain size of 0.1 to 5.0 mm (100 to 5,000 um) to prevent iron loss increase or punching property deterioration (Kondo [0023], [0032]), which also overlaps with the claimed ranges such that a prima facie case of obviousness exists. MPEP 2144.05(I).
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). The claimed volume ratio of crystal grains is rejected over Ishida in view of either one of Kondo or Kosuge. Kondo teaches an average crystal grain size of 0.1 to 5.0 mm (100 to 5,000 um) improves iron low without deteriorating punching (Kondo [0023], [0032]) and, alternatively, Kosuge teaches crystal grain size of 100 um or less to obtain good magnetic properties (Kosuge [0008], [0012]).
Arguments of counsel cannot take the place of evidence in the record. MPEP 716.01(c)(II). Evidence to support the above allegation that the annealing processes of the prior art would not lead to the grain distribution of claim 1 has not been presented.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Senda (JP 2001-026847 machine translation) in view of either one of Han (KR 2013-0056420 machine translation) or Zaizen (US 2013/0263981).
Regarding claim 1, Senda teaches a grain oriented electrical steel sheet (i.e. remainder being Fe and other unavoidable impurities) ([0001]) comprising 2.0 to 5.0 mass% Si ([0044] and [0064]) and 0.0003 to 0.05 mass% Bi ([0045]) with crystal grains having a circle equivalent diameter of 5 mm (5,000 um) or less ([0011] and [0029]) and preferably about 0.5 to 500 um (i.e. about 500 to 5,000 um). A prima facie case of obviousness exists where the claimed ranges or amounts overlap or lie inside that taught by the prior art. MPEP 2144.05(I).
Senda teaches 0.03 to 0.10 mass% C in the material composition for the production process where the upper limit prevents decarburization failure in decarburization annealing ([0063]) and the process includes decarburization annealing ([0023]), but is silent to the C content after decarburization annealing.
Han teaches a grain-oriented electrical steel sheet ([0001]) comprising 0.001 to 0.1 wt% C ([0049]) and after decarburization annealing the steel sheet has a C content of less than about 0.0030 wt% ([0062]).
It would have been obvious to one of ordinary skill in the art before the filing of the instantly claimed invention in the steel of Senda to limit the C content of less than about 0.0030 wt% after decarburization annealing because above this amount during high temperature annealing the load of the refinement annealing increases to prevent inhibition of crystal growth (Han [0062] and [0063]).
As an alternative to Han, Zaizen teaches decarburization annealing to not more than 0.003 mass % C ([0032]).
It would have been obvious to one of ordinary skill in the art before the filing of the instantly claimed invention in the steel of Senda to limit the C content after decarburization annealing to not more than 0.003 mass% C because it prevents magnetic aging and deterioration of magnetic properties (Zaizen [0032]).
Regarding claim 3, Senda teaches less than 0.010 mass% P, 0.001 to 0.20 mass% Mo, 0.005 to 0.20 mass% Sn, and 0.001 to 0.10 mass% Sb ([0072]). A prima facie case of obviousness exists where the claimed ranges or amounts overlap or lie inside that taught by the prior art. MPEP 2144.05(I).
Regarding claim 5, Senda teaches a deviation angle from the rolling direction in the rolling plane of the crystal orientation [001], alpha, is 4° or less ([0025], [0034], and Figs. 1 and 6), that iron loss is improved when at least 70% of the ratio of the grains with a maximum length of 30 mm in the direction perpendicular to the rolling direction to rolling to the total area of the sample ([0026], [0035], and Figs. 2 and 7), and the oblique angle, theta, is less than 25° ([0032], [0048], and Fig. 5) where controlling the angle of the secondary grain and the maximum length and oblique angle in the direction perpendicular to rolling produces a material with excellent iron loss ([0033]) and the addition of Bi to the steel more reliably achieves these parameters ([0038], [0039], and Fig. 10). A prima facie case of obviousness exists where the claimed ranges or amounts overlap or lie inside that taught by the prior art. MPEP 2144.05(I).
Claims 1-3 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Ishida (JP 2012-112006 machine translation) in view of Kondo (JP H11-061358 machine translation).
Regarding claim 1, Ishida teaches a grain oriented electrical steel sheet ([0001]) comprising 2.0 to 8.0% Si ([0015]), 0.002 to 0.100% C ([0014]), 0.005 to 0.50% Bi ([0020]), and a balance of Fe and impurities ([0019]). A prima facie case of obviousness exists where the claimed ranges or amounts overlap or lie inside that taught by the prior art. MPEP 2144.05(I).
Ishida is silent to the crystal grain size.
Kondo teaches an electromagnetic steel sheet ([0001]) with an aggregated structure accumulated in the {110}<001> orientation ([0018]) (i.e. a grain oriented steel sheet) with an average crystal grain size of 0.1 to 5.0 mm (100 to 5,000 um) ([0023] and [0032]).
It would have been obvious to one of ordinary skill in the art before the filing of the instantly claimed invention in the steel of Ishida to have an average crystal grain size of 0.1 to 5.0 mm because iron loss is improved without deteriorating punching (Kondo [0032]). A prima facie case of obviousness exists where the claimed ranges or amounts overlap or lie inside that taught by the prior art. MPEP 2144.05(I). Further, Kondo teaches a composition of 0.005 wt% C or less, 0.1 to 4.5 wt% Si, and various known elements can be added ([0023], [0028]-[0030]), where the 0.002 to 0.1000% C and 2.0 to 8.0% Si contents of Ishida ([0014] and [0015]) overlap with those taught by Kondo. 
Regarding claim 2, Ishida teaches 0.005 to 1.00% Mn ([0016]), 0.010% or less Al, 0.005% or less S, and 0.005% or less N ([0018]). A prima facie case of obviousness exists where the claimed ranges or amounts overlap or lie inside that taught by the prior art. MPEP 2144.05(I).
Regarding claim 3, Ishida teaches 0.005 to 0.50% P, 0.005 to 0.10% Mo, 0.005 to 0.50% Sn, and 0.005 to 0.50% Sb ([0020]). A prima facie case of obviousness exists where the claimed ranges or amounts overlap or lie inside that taught by the prior art. MPEP 2144.05(I).
Regarding claim 5, Ishida is silent to the volume ratio of Goss crystal grains.
Kondo teaches an electromagnetic steel sheet ([0001]) with an aggregated structure accumulated in the {110}<001> orientation ([0018]) (i.e. a grain oriented steel sheet) with 80% or more of the grains within ±15° of the <001> axis of the {110}<001> direction ([0023] and [0033]).
It would have been obvious to one of ordinary skill in the art before the filing of the instantly claimed invention to orient the grains in steel of Ishida as taught by Kondo because it prevents deterioration of the magnetic flux density (Kondo [0033]). A prima facie case of obviousness exists where the claimed ranges or amounts overlap or lie inside that taught by the prior art. MPEP 2144.05(I). Further, Kondo teaches a composition of 0.005 wt% C or less, 0.1 to 4.5 wt% Si, and various known elements can be added ([0023], [0028]-[0030]), where the 0.002 to 0.1000% C and 2.0 to 8.0% Si contents of Ishida ([0014] and [0015]) overlap with those taught by Kondo. 
Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Ishida (JP 2012-112006 machine translation) in view of Kosuge (JP H04-218646 machine translation).
Regarding claim 1, Ishida teaches a grain oriented electrical steel sheet ([0001]) comprising 2.0 to 8.0% Si ([0015]), 0.002 to 0.100% C ([0014]), 0.005 to 0.50% Bi ([0020]), and a balance of Fe and impurities ([0019]). A prima facie case of obviousness exists where the claimed ranges or amounts overlap or lie inside that taught by the prior art. MPEP 2144.05(I).
Ishida is silent to the crystal grain size.
Kosuge teaches a unidirectional electromagnetic steel sheet ([0001]) comprising as crystal grain size of 100 um or less ([0008] and [0012]).
It would have been obvious to one of ordinary skill in the art before the filing of the instantly claimed invention in the steel of Ishida to control the crystal grains to a size of 100 um or less because good magnetic properties are obtained (Kosuge [0008] and [0012]). A prima facie case of obviousness exists where the claimed ranges or amounts overlap or lie inside that taught by the prior art. MPEP 2144.05(I).
Regarding claim 2, Ishida teaches 0.005 to 1.00% Mn ([0016]), 0.010% or less Al, 0.005% or less S, and 0.005% or less N ([0018]). A prima facie case of obviousness exists where the claimed ranges or amounts overlap or lie inside that taught by the prior art. MPEP 2144.05(I).
Regarding claim 3, Ishida teaches 0.005 to 0.50% P, 0.005 to 0.10% Mo, 0.005 to 0.50% Sn, and 0.005 to 0.50% Sb ([0020]). A prima facie case of obviousness exists where the claimed ranges or amounts overlap or lie inside that taught by the prior art. MPEP 2144.05(I).
Claims 1-3 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Kondo (JP H11-061358 machine translation) in view of Ishida (JP 2012-112006 machine translation).
Regarding claim 1, Kondo teaches an electromagnetic steel sheet ([0001]) with an aggregated structure accumulated in the {110}<001> orientation ([0018]) (i.e. a grain oriented steel sheet) comprising 0.005 or less C ([0019], [0023], and [0028]) and 0.1 to 4.5% Si ([0023] and [0029]) and a balance of Fe ([0023]) with an average crystal grain size of 0.1 to 5.0 mm (100 to 5,000 um) ([0023] and [0032]). A prima facie case of obviousness exists where the claimed ranges or amounts overlap or lie inside that taught by the prior art. MPEP 2144.05(I).
Kondo teaches it is possible to appropriately add various known elements depending on the intended use ([0030]), but is silent to the addition of Bi.
Ishida teaches a grain-oriented electrical steel sheet ([0001]) comprising 0.005 to 0.50% Bi ([0010]).
It would have been obvious to one of ordinary skill in the art before the filing of the instantly claimed invention in the steel of Kondo to include 0.005 to 0.50% Bi to improve magnetic flux density (Ishida [0020]). A prima facie case of obviousness exists where the claimed ranges or amounts overlap or lie inside that taught by the prior art. MPEP 2144.05(I).
Regarding claim 2, Kondo teaches Al and Mn each added in the range of 2.0 wt% or less ([0030]) with examples compositions including 0.01 wt% Mn and 0.005 wt% Al ([0025] and [0034]). A prima facie case of obviousness exists where the claimed ranges or amounts overlap or lie inside that taught by the prior art. MPEP 2144.05(I).
Kondo teaches it is possible to appropriately add various known elements depending on the intended use ([0030]), but is silent to the amount of S and N present.
Ishida teaches a grain-oriented electrical steel sheet ([0001]) comprising 0.005% or less S and 0.005% or less N ([0010] and [0018]).
It would have been obvious to one of ordinary skill in the art before the filing of the instantly claimed invention in the steel of Kondo to include 0.005% or less S and 0.005% or less N because it is desirable to recue N and S as much as possible from the viewpoint of magnetic characteristic, but the cost may be high to reduce them such that it is difficult to complete remove the light elements N and S (Ishida [0018]). A prima facie case of obviousness exists where the claimed ranges or amounts overlap or lie inside that taught by the prior art. MPEP 2144.05(I).
Regarding claim 3, Kondo teaches it is possible to appropriately add various known elements depending on the intended use ([0030]), but is silent to the amount of P, Mo, Sn, and Sb present.
Ishida teaches a grain-oriented electrical steel sheet ([0001]) comprising 0.005 to 0.50% P, 0.005 to 0.50 % Sb, 0.005 to 0.50 % Sn, and 0.005 to 0.10 % Mo ([0010] and [0020]).
It would have been obvious to one of ordinary skill in the art before the filing of the instantly claimed invention in the steel of Kondo to include 0.005 to 0.50 % P, 0.005 to 0.50% Sb, 0.005 to 0.50 % Sn, and 0.005 to 0.10 % Mo because P reduces iron loss and Sb, Sn, and Mo improve magnetic flux (Ishida [0020]). A prima facie case of obviousness exists where the claimed ranges or amounts overlap or lie inside that taught by the prior art. MPEP 2144.05(I).
Regarding claim 5, Kondo teaches 80% or more of the grains are within ±15° of the <001> axis of the {110}<001> direction ([0023] and [0033]). A prima facie case of obviousness exists where the claimed ranges or amounts overlap or lie inside that taught by the prior art. MPEP 2144.05(I).
Related Art
Komatsubara (US 2003/0121566)
	Komatsubara teaches a grain-oriented electromagnetic steel sheet ([0002]) with 3.40 wt% Si and 0.004 wt% B ([0116]) with a number rate of grains with a diameter of 3.0 mm (3000 um) or less of 79.6 to 92.3% (Table 3).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANI HILL whose telephone number is (571)272-2523.  The examiner can normally be reached on Monday-Friday 7am-12pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KEITH WALKER can be reached on 571-272-3458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/S.H./Examiner, Art Unit 1735                                                          

/PAUL A WARTALOWICZ/Primary Examiner, Art Unit 1735